Citation Nr: 0316705	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  01-09 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from September 1970 to 
September 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in November 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which denied service 
connection for PTSD.  The veteran entered notice of 
disagreement with this decision in June 2000; the RO issued a 
statement of the case in October 2001; and the veteran 
entered a substantive appeal, on a VA Form 9, which was 
received in December 2001. 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be obtained by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Because of the change in the law 
brought about by the VCAA, a remand in this case is required 
for compliance with the notice and duty to assist provisions 
contained in the VCAA.  Because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOGCPREC 16-92.  In Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit reiterated that, absent a waiver of VCAA notice and 
duty to assist provisions, the provisions of 38 U.S.C.A. 
§ 5103(a) and (b) (West 2002) require VA to afford the 
veteran one year for receipt of any additional evidence.  The 
veteran may waive the right to notice and duty to assist 
required by the VCAA, however.  

Effective March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) include the 
following: (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), (2) a link, established 
by medical evidence, between current symptoms and an in-
service stressor, and 
(3) credible supporting evidence that the claimed in-service 
stressor occurred.  
38 C.F.R. § 3.304(f) (2002).  The Board notes that under 38 
C.F.R. § 4.125(a), a diagnosis of a mental disorder, 
including PTSD, must conform to the criteria of Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV).  38 
C.F.R. 
§ 4.125 (effective from March 7, 1997).  The veteran is not 
required to show a "clear diagnosis" of PTSD as required 
prior to March 7, 1997; the veteran filed his claim for 
service connection for PTSD in May 1998.  

The Board observes that a request has not been made of the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR), to verify the veteran's alleged stressors.  The 
veteran's reported in-service stressors include the 
following: being involved in a fire-fight/ambush in July 1972 
in Nam Phong, Thailand, wherein Marines were killed (5 body 
bags were loaded); a helicopter being "lost" and 2 Marines 
"killed" during a Mediterranean cruise between September 
1973 and March 1974 on the USS Guadal Canal; and 13 to 15 
Marines being killed in March 1974 at New River Air Station 
during return from a Mediterranean cruise when a propeller 
hit fuel tanks.  



Accordingly, this case is REMANDED for the following:

1.	The RO should contact the veteran and 
request the names, addresses, and 
dates of treatment for all medical 
care providers who have treated him 
for a psychiatric disorder since 
August 2000, and that he furnish 
signed authorizations for release to 
VA of private medical records in 
connection with each non-VA medical 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, and not currently of 
record, should then be requested and 
associated with the claims folder.  

2.	The RO should contact USASCRUR, 7798 
Cissna Road, Suite 101, Springfield, 
Virginia 22150-3097, furnish them a 
summary of the veteran's military 
service and claimed in-service 
stressors, and request them to verify 
for the record the abovementioned 
incidents the veteran has claimed to 
be in-service stressful events.  The 
RO should request from the USASCRUR 
unit histories of the veteran's unit 
for the periods that include July 
1972, and September 1973 to March 
1974.

3.	After responses have been received from 
USASCRUR, the RO should furnish the 
veteran and his representative a copy of 
those responses and afford them an 
opportunity to respond thereto, to 
include submission of additional 
evidence and argument.  All responses 
should be associated with the claims 
folder.

4.	If, and only if, the RO determines that 
the record establishes the existence of 
an in-service stressor, any such 
stressor should be specified for the 
record, and the veteran should be 
afforded a VA psychiatric or PTSD 
examination to determine whether the 
veteran currently has a diagnosed 
disability of PTSD, and, if so, whether 
any diagnosed PTSD is related to his 
military service.  After a review of all 
pertinent evidence and evaluation of the 
veteran, the VA psychiatric examiner 
should determine whether the veteran 
currently suffers from PTSD as a result 
of his military experiences in service.  
The claims folder, to include any 
additional evidence received in 
connection with the above development, 
must be made available to the examiner 
in conjunction with the examination.  
The examiner should review the relevant 
documents in the claims file, and should 
state for the record that he/she has 
reviewed them.  The examiner should 
comment as to whether any current 
diagnosis of PTSD is linked to a 
specific corroborated stressful event 
the veteran experienced in service 
pursuant to the diagnostic criteria set 
forth in the DSM-IV.  In determining 
whether or not the veteran has PTSD due 
to an in-service stressor, only the 
verified history detailed in the reports 
provided by USASCRUR and/or the RO may 
be relied upon.  If PTSD is found, the 
clinical findings and other factors to 
support the diagnosis should be set 
forth, to specifically include the 
etiology of PTSD and a recitation of the 
stressor(s) relied upon to support the 
diagnosis. 

5.	The RO should review the claims file and 
ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  The RO should also notify the 
veteran of what evidence is required to 
substantiate his claim for service 
connection for PTSD, what evidence, if 
any, the veteran is to submit, and what 
evidence VA will obtain.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 
(2002).  Any notice given, or action 
taken thereafter by the RO, must also 
comply with the holdings of Disabled 
American Veterans, et. al. v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (veteran is to be afforded 
one year from VCAA notice to submit 
additional evidence).    

6.	The RO should readjudicate the issue of 
entitlement to service connection for 
PTSD, applying the provisions of 
38 C.F.R. § 3.304(f) (2002) in effect 
since March 7, 1997, and issue a 
supplemental statement of the case that 
addresses any additional evidence added 
to the record since the October 2001 
statement of the case.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and should be given the 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


